Citation Nr: 0842070	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right 
nephrectomy due to oncocytoma, to include as due to Agent 
Orange exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2003 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for service 
connection for a kidney condition.  A subsequent rating 
decision in September 2004 confirmed and continued the denial 
of the veteran's claim.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam; therefore, 
his exposure to herbicides during service is presumed.  

2.  A kidney disorder, diagnosed as oncocytoma, was not 
manifest during service or within one year of separation.  

3.  Residuals of nephrectomy, due to oncocytoma, which was 
first shown many years after service, were not caused by 
veteran's exposure to Agent Orange, and are not otherwise 
related to service.  


CONCLUSION OF LAW

Residuals of a right nephrectomy, due to oncocytoma, was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2003.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service and post-service medical records.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
need not conduct an examination with respect to the claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c) (4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  There is no competent 
evidence of a kidney disorder in service or of a nexus 
between a current kidney disorder and service.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  

II.  Factual background.

The record indicates that the veteran served on active duty 
in the United States Navy from March 1969 to January 1973.  
He served in the Republic of Vietnam from 1970 to 1971; he 
was awarded the Combat Action Ribbon, the Vietnam Campaign 
Medal with 60 device, the Vietnam Service Medal with one 
Bronze Star and FMF Combat Insignia, the Navy Achievement 
Medal with Combat "V," and the Republic of Vietnam 
Meritorious Unit Citation (Gallantry Cross).  The service 
medical records are negative for any complaints or clinical 
findings of a kidney disorder, including oncocytoma.  The 
separation examination, conducted in January 1973, did not 
reflect findings of oncocytoma; clinical evaluation of the 
genitourinary system was reported as normal.  

Post service medical records, VA as well as private treatment 
reports, dated from September 2002 through May 2003, reflect 
diagnoses of kidney stones and right renal cell carcinoma.  
During an initial clinical visit in September 2002, the 
veteran reported a history of having a kidney stone about 3 
years ago.  The assessment was kidney stone-inactive.  In 
February  2003, the veteran was seen for a follow up 
evaluation of a sonogram of the liver/gallbladder, which was 
"okay" but incidentally noted was a large lobulated right 
renal mass.  Later in February 2003, the veteran was seen at 
a urology clinic for evaluation of a mass on the right 
kidney; he stated that he was having an ultrasound of the 
gallbladder when the mass was found.  He denied any pain or 
urinary problems.  The impression was right renal mass.  

In April 2003, the veteran was admitted to Wesley Medical 
Center with a diagnosis of right renal cell carcinoma.  He 
underwent a right radical nephrectomy; he did quite well in 
the postoperative period.  The final diagnosis was renal 
oncocytoma rather than a renal cell carcinoma.  

III.  Legal Analysis-Service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303.  Service connection for cancer may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  In 
the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake 524 F. 3d 1306 (2008).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. 
§ 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975."  Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), diabetes mellitus, Type II, and 
chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 3.307(a) 
(6) (ii).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

Analysis

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  
Furthermore, there is no evidence of a kidney disorder during 
service or within one year of separation and it is not so 
contended.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran essentially contends that he developed residuals 
of right nephrectomy, due to oncocytoma, claimed as a kidney 
disorder, as a result of herbicide exposure during service.  
After review of the record, the Board concludes that service 
connection for this condition is not warranted.  

Presumptive service connection.

Service connection may be presumed for residuals of herbicide 
exposure by the showing of two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a) (6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, the 
service medical records show that the veteran served in 
Vietnam during the Vietnam Era.  However, residuals of right 
nephrectomy due to oncocytoma, claimed as a kidney disorder, 
is not a condition subject to presumptive (herbicide or Agent 
Orange) service connection pursuant to 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of VA entered into 
an agreement with the NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there was a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a casual relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years for a ten-year period.  

In one of its biennial reports, the NAS concluded that the 
credible evidence against an association between herbicide 
exposure and renal cancer outweighs the credible evidence for 
such an association, and the Secretary has determined that a 
positive association does not exist.  68 Fed. Reg. 27,634 
(May 20, 2003).  Furthermore, in addition to the studies 
specifically discussed in that report, the conclusions of the 
NAS also represent the culmination of a review of numerous 
extensive studies that have been conducted over many years 
into the effects of herbicide exposure.  See Notice, 59 Fed. 
Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41,442-449, and 61 
Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 
(Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 
2002).  Subsequently, in 2005, the NAS issued Veterans and 
Agent Orange, Update 2004, which reiterated its previous 
finding that there is inadequate and insufficient evidence to 
determine an association between Agent Orange exposure and 
renal cancer.  This information is available on the NAS 
publications website on the Internet ("http://www.nap.edu/," 
see p. 293 of the study).  The same conclusion was reached by 
the NAS again in 2007 in Veterans and Agent Orange, Update 
2006, also available on the NAS publications website (supra., 
see p. 345 of the study).  

Direct service connection.

As to another method for establishing service connection, 38 
C.F.R. § 3.303(d) provides that service connection may be 
granted for disease shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  Thus, if a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must still be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, the fact that the veteran may not 
meet the requirements of a presumptive regulation would not 
in and of itself preclude him from establishing service 
connection, because he may in the alternative establish 
service connection by way of proof of actual direct 
causation.  

In this case, the Board finds that there is no persuasive 
evidence showing that the veteran's residuals of right 
nephrectomy due to oncocytoma, claimed as kidney disorder, 
developed during service or within a year of separation or as 
a result of his herbicide exposure or any incident of 
service.  38 C.F.R. § 3.303(d); see Combee, supra.  

Significantly, as noted above, the veteran's service medical 
records are negative for complaints, findings or diagnoses of 
any kidney disorder, including oncocytoma.  Post-service 
treatment records reflect that the veteran has a history of 
kidney stones, beginning in 1999, and he was diagnosed with 
renal oncocytoma in 2003.  Moreover, the post-service 
treatment records do not include any competent evidence 
suggesting a medical relationship between the veteran's 
kidney disorder and service.  38 C.F.R. § 3.303(d).  The 
Board has considered the various statements made by the 
veteran linking his kidney disorder to service.  To the 
extent that the veteran asserts that his kidney disorder is 
attributable to an incident in service, the Board concludes 
that his assertion is unsupported by reliable evidence and is 
not competent.  There is a remarkable lack of corroborative 
evidence within years of separation from service.  The Board 
notes that the veteran separated from service in 1973 but was 
not diagnosed with renal oncocytoma until 2003, which is 
about 30 years after separation.  The gap of 30 years between 
the time the veteran was separated from service in 1973 and 
the first time he reported having symptoms in February 2003 
militates against a finding that the veteran's current 
diagnosis is related to a chronic disorder that was initially 
manifested in or shortly after service, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. 
West, 230 F.3d 1330 (Fed. Cir. 2000.  Although symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board finds it probative that, at no time since the 
veteran sought treatment for his symptoms or been diagnosed 
with renal oncocytoma, has a medical professional attributed 
his disability to his military service or provided a medical 
opinion substantiated by sound scientific and medical 
evidence which suggests that the veteran's kidney disorder, 
renal oncocytoma, is associated with herbicide exposure.  

The only evidence that relates the veteran's residuals of 
right nephrectomy, due to oncocytoma to his military service, 
especially exposure to Agent Orange, is the veteran's own 
statements.  It is true that the veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan, 451 F.3d at 1336.  
However, renal oncocytoma, requires specialized training for 
a determination as to its diagnosis and causation, and is 
therefore not susceptible of lay opinion as to those 
questions.  The Board finds that there is no competent and 
probative evidence indicating that the veteran's kidney 
disorder is causally related to his military service, 
including exposure to Agent Orange, or that it was manifested 
within one year after his release from active service.  

As noted above, lay evidence is one type of evidence that 
must be considered, if submitted, when a veteran's claim 
seeks disability benefits.  In fact, 38 C.F.R. § 3.307(b) 
clearly states that the factual basis for proving the 
existence of a chronic disease may be established by 
"medical evidence, competent lay evidence or both."  Thus, 
nothing in the regulatory or statutory provisions described 
above require both medical and competent lay evidence; 
rather, they make clear that competent lay evidence can be 
sufficient in and of itself.  This is not to say that the 
Board may not discount lay evidence when such discounting is 
appropriate.  Rather, the Board, as fact finder, is obligated 
to, and fully justified in, determining whether lay evidence 
is credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Nor do we hold that the Board 
cannot weigh the absence of contemporaneous medical evidence 
against the lay evidence of record.  Buchanan, 451 F.3d at 
1336.  

In this case, the Board is presented with negative service 
records, a normal separation examination, and a report of a 
post service onset.  The Board is left with the unmistakable 
conclusion that there is no nexus to service, including 
exposure to Agent Orange.  

Based upon the foregoing and the lack of competent evidence 
of a nexus between any current residuals of right 
nephrectomy, due to oncocytoma, to service or to any exposure 
to Agent Orange, the Board concludes that veteran is not 
entitled to service connection for residuals of right 
nephrectomy, due to oncocytoma.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for 
residuals of right nephrectomy, due to oncocytoma, claimed as 
a kidney disorder must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.303; Gilbert, 1 Vet. App. at 49.  


ORDER

Service connection for residuals of a right nephrectomy, due 
to oncocytoma, including as due to exposure to Agent Orange, 
is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


